Citation Nr: 0617204	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for tinnitus

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

4.  Entitlement to an increased disability rating for 
residuals, gunshot wound, muscle group II, left chest, 
shoulder, and arms with pain and scars, currently rated as 30 
percent disabling.

5.  Entitlement to an increased disability rating for 
residuals, gunshot wound, left knee with pain, scars and 
arthritis, currently rated as 20 percent disabling.

6.  Entitlement to an increased (compensable) disability 
rating for low back strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefits 
sought on appeal.   

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for bilateral hearing loss and for a cervical 
spine disorder; and those pertaining to increased ratings for 
the following service-connected disabilities are addressed in 
the REMAND portion of the decision below: residuals, gunshot 
wound, muscle group II, left chest, shoulder, and arms with 
pain and scars; residuals, gunshot wound, left knee with 
pain, scars and arthritis; and low back strain.  These issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The current medical evidence does not show the presence of 
tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in June 2003, the veteran was effectively 
furnished notice of the types of evidence that he needed to 
send to VA in order to substantiate his claim for service 
connection for tinnitus.  In this context, he was notified as 
the types of evidence VA would assist him in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence needed to 
substantiate his claims.  He was also asked to provide 
medical evidence of a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The RO further 
asked the veteran to submit any evidence in his possession 
that pertains to his claim for service connection.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all of the elements of a 
claim for service connection, to specifically include notice 
that a disability rating and an effective date will assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in processing with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In that regard, as the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection for tinnitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consist of the 
veteran's service personnel and medical records, post service 
medical records, VA examination reports, statements submitted 
by the veteran and his representative in support of the 
claim, and the transcript of a personal hearing at the RO.

Service Connection for Tinnitus

The veteran is claiming entitlement to service connection for 
tinnitus.  The Board has reviewed claims file in this regard.  
Service medical records do not show any complaints or 
findings referable to tinnitus, nor diagnosis of tinnitus.  

After service, none of the VA or private medical records 
contain any diagnosis of tinnitus.  During a November 1969 VA 
ENT (ear, nose and throat) examination, the veteran made no 
relevant complaints; and on examination, the ear canals and 
drums were found to be normal and drums to be mobile.  The 
examiner made no diagnosis of tinnitus.   During a December 
1971 VA audiology examination, there is no indication of any 
complaints of tinnitus, and the report does not show any 
diagnosis of that condition.  

The veteran was seen by VA ENT in December 1976 for 
complaints of pain around the left ear.  He reported 
complaints at that time that he thought there was some change 
in hearing in the left ear.  He made no complaints of 
tinnitus at that time, and the treatment provider made no 
diagnosis of that condition.

The veteran underwent private audiology examinations in June 
and August 1998.  The records of those examinations show no 
complaints or findings referable to tinnitus, or diagnosis of 
tinnitus.

Although the veteran reported a complaint of noise in his 
ears during a VA examination in October 2003, the report of 
that examination does not contain any relevant findings or 
diagnosis of tinnitus.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.
 
The Board finds that the claim for service connection for 
tinnitus must be denied.  Under 38 U.S.C.A. §§ 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claim must be denied 
because, as discussed above, the medical evidence does not 
show that he currently has tinnitus.
  
The Board has considered the testimony of the veteran.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  

In summary, the evidence shows that the veteran is not shown 
to have the claimed condition.  Gilpin.  The veteran's claim 
must be denied because the medical evidence does not show 
that he currently has tinnitus.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and the claim is denied.


ORDER

Service connection for tinnitus is denied. 




REMAND

Where the claims are predicated on establishing basic 
entitlement to service connection and the degree of 
disability, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to provide, inter alia, notice 
that a disability rating and an effective date will assigned 
if service connection and/ or a higher level of disability 
compensation is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, within the context of a claim to 
reopen, the VCAA requires VA to look at the bases for the 
denial of the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements that were found to 
insufficient in the previous denial.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006).

In this context, the June 2003 notice letter that was 
provided to the veteran is inadequate.  By this letter, the 
veteran was not informed of the types of evidence necessary 
to establish a disability rating (if service connection for 
any claimed condition is awarded) or an effective date (if 
service connection and/ or an increased rating for any 
claimed condition is (or are) awarded).  Further, for the 
purpose of constituting new and material evidence to reopen 
the claims for service connection, the veteran was not 
specifically informed that he needed to submit medical 
evidence showing that he developed bilateral hearing loss 
and/ or a cervical spine disorder during service, that one or 
both of these conditions are related to service, or that one 
or both of these conditions were manifested to a compensable 
degree within one year following his separation from service.  
As such, these matters must remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the veteran is seeking increased ratings for the 
following three service-connected disabilities: (1) 
residuals, gunshot wound, muscle group II, left chest, 
shoulder, and arms with pain and scars; (2) residuals, 
gunshot wound, left knee with pain, scars and arthritis; and 
(3) low back strain.  The Board has determined that 
additional development is necessary prior to completion of 
its appellate review of these claims for the following 
reasons.   

The RO has rated the residuals, gunshot wound, muscle group 
II, left chest, shoulder, and arms with pain and scars, at a 
30 percent rating under 38 C.F.R. § 4.72, Diagnostic Code 
5302.  Diagnostic Code 5302 sets forth criteria for 
evaluating injuries to Muscle Group II, which includes the 
rhomboid muscle of the upper back.  The function of this 
muscle group is described in Diagnostic Code 5302 as 
depression of the arm from vertical overhead to hanging at 
side (1, 2); downward rotation of the scapula (3, 4); 1 and 2 
act with Group III in forward and backward swing of the arm 
with (1) being the pectoralis major II (costosternal), (2) 
being the latissimus dorsi and teres major, (3) being the 
pectoralis minor, and (4) being the rhomboid. 

The RO has rated the left knee disability at a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma (which is rated as degenerative 
arthritis under Diagnostic Code 5003); on the basis of X-ray 
evidence showing involvement of two or more major or minor 
joints with occasional incapacitating exacerbations.  The RO 
has rated the low back strain at a noncompensable rating, 
under diagnostic criteria for evaluating lumbosacral strain.

Diagnostic criteria such as these include limitation of 
motion.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for disabilities evaluated on the basis of 
limitation of motion, VA was required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to functional 
impairment.  The Court instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.

The veteran was most recently examined in October 2003 by VA 
for his (1) residuals, gunshot wound, muscle group II, left 
chest, shoulder, and arms with pain and scars; (2) residuals, 
gunshot wound, left knee with pain, scars and arthritis; and 
(3) low back strain; more than two and one-half years ago.  
At that time, he underwent both an examination of muscles, 
and an examination for joints.  

The reports of those examinations show that the veteran 
reported complaints of pain associated with the three 
disabilities.  With respect to his Muscle Group II gunshot 
wound disability, he reported having daily pain causing 
fatigability, pain on palpation across the chest, and that 
his left arm hurts and he had shoulder tightness.  With 
respect to the knee disability, he complained of knee pain 
that caused fatigability.  The veteran had a halting left 
knee range of motion with complaint of pain diffusely about 
the knee. The veteran also complained of diffuse pain of the 
low back.

The findings from the two VA examinations in October 2003, 
however, contained insufficient information to be considered 
responsive to the provisions of 38 C.F.R.§§ 4.40 and 4.45 as 
required by the decision of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board also notes that during the October 2003 VA 
examination for joints, the examiner reported that passively, 
the veteran could range the left knee fully.  However, the 
report of that examination does not contain findings from 
active range of motion in degrees of motion, which would be 
beneficial to the evaluation of the knee disability. 

The Board also notes that the examiner at the October 2003 VA 
examination for joints, the examiner suggested that if the 
veteran needed any further joint or back examinations and/or 
opinions, that he should be seen by an orthopedic specialist.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional relevant 
records outstanding, it is necessary for VA to afford the 
veteran an examination for the purpose of determining the 
severity of the veteran's disabilities addressed here.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Moreover, 
this examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
remaining issues listed on the cover page, 
as outlined in Dingess v. Nicholson, 
supra.  

2.  Please sen the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that contains the 
bases for the prior denial of the claims 
for service connection for bilateral 
hearing loss and a cervical spine 
disorder, and includes an explanation of 
the information and evidence that 
constitutes new and material evidence to 
reopen said claims, as outlined in Kent v. 
Nicholson, supra.  Specifically, the 
notice should provide that the veteran 
needs to submit medical evidence showing 
that he developed bilateral hearing loss 
and/ or a cervical spine disorder during 
service, that one or both of these 
conditions are related to service, or that 
one or both of these conditions were 
manifested to a compensable degree within 
one year following his separation from 
service.

3.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his (1) 
residuals, gunshot wound, muscle group II, 
left chest, shoulder, and arms with pain 
and scars, (2) residuals, gunshot wound, 
left knee with pain, scars and arthritis, 
and/or (3) low back strain, since October 
2003. The RO should request copies of any 
outstanding private or VA medical records 
of treatment for those disabilities for 
that period from all sources identified.

4.  Thereafter, the RO should schedule the 
veteran for VA examination by an 
orthopedic specialist to determine the 
severity of the (1) residuals, gunshot 
wound, muscle group II, left chest, 
shoulder, and arms with pain and scars, 
(2) residuals, gunshot wound, left knee 
with pain, scars and arthritis, and (3) 
low back strain.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examination should include range of 
motion testing pertinent to the three 
disabilities, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the part affected should be noted, 
as well as other pertinent findings.  For 
each affected part, the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.

The examiner is asked to render opinions 
regarding each affected part as to whether 
there is:

(a) residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b)  ankylosis of the affected part, and 
if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed; 

(c) whether pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used repeatedly 
over time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

5.  The RO should then readjudicate the 
three claims under review here.  If any 
such action does not resolve a claim, 
issue the veteran and his representative a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

6.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


